The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 is pending and examined.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 11173765 B1. This is a statutory double patenting rejection.
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 11173765 B1. This is a statutory double patenting rejection.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under statutory type double patenting rejection (35 U.S.C. 101) set forth in this Office action.
7.	The following is an examiner’s statement of reasons for allowance:
The closest prior art of Hamilton et al. (US 2003/0001346 A1) teaches a system and method for controlling a damping system. The system has at least two dampers for damping between sprung and unsprung masses in the compression and rebound directions. Sensors generate signals based on position and other parameters of motion representative of the displacement between the sprung and unsprung masses. The process determines the appropriate compression and rebound forces to be applied at the wheels. A regulator responds to at least one of the independent compression and rebound control signals for adjusting, respectively, at least one of compression and rebound resisting forces of the dampers between the masses. Compliance for the dampers is emulated with software to produce the desired compliance forces. The distributed controller includes a processor that is responsive to signals representative of the position signals for forming the compression and rebound control signals for the regulator as a function of motion between the masses or a motion of a vehicle in which the dampers are located. The system has the capability of locking the suspension when parked.
In regarding to independent claim 1, Hamilton taken either individually or in combination fails to teach or render obvious a method comprising: accessing a set of control signals, wherein at least a first control signal of said set of control signals comprises a set of values associated a pressure applied to a vehicle component of said vehicle, wherein at least one vehicle suspension damper is coupled to a frame of said vehicle; accessing a set of predetermined vehicle component base-level pressure values associated with said vehicle component; comparing said set of values associated with said pressure applied to said vehicle component with said set of predetermined vehicle component base-level pressure values; based on said comparing, calculating an approximate shift in a center of gravity of said vehicle having occurred; monitoring a state of at least one valve within said at least one vehicle suspension damper, wherein said state controls a damping force within said at least one vehicle suspension damper; based on said calculating and said monitoring, determining a control mode for said at least one vehicle suspension damper that, when actuated, would compensate said vehicle for said approximate shift in said center of gravity; and
according to said control mode, regulating said damping force within said at least one vehicle suspension damper by actuating said at least one valve to adjust to a desired state, such that said center of gravity is approximately restored.
Examiner’s Note
8.	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667